Order filed, December 05, 2018.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00947-CV
                                 ____________

                      VAN CUONG NGUYEN, Appellant

                                            V.

                       KIM TRANG NGUYEN, Appellee


                   On Appeal from the 345th District Court
                             Travis County, Texas
                   Trial Court Cause No. D-1-FM-12-006576


                                     ORDER

      The reporter’s record in this case was due December 03, 2018. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Angie Hertel, the court reporter, to file the record in this appeal
within 30 days of the date of this order.

                                  PER CURIAM